Case 1:17-cv-01047-ESH Document 72-10 Filed 06/17/19 Page 1 of 12




           EXHIBIT 10
Case 1:17-cv-01047-ESH Document 72-10 Filed 06/17/19 Page 2 of 12


                                                                    Page 1
                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
              - - - - - - - - - - - - - - - - x
                                                    :
              DEMOCRACY PARTNERS, LLC,              :
              et al.,                               :
                                                    :
                          Plaintiffs,               :
                                                    :
              vs.                                   : Case No.:
                                                    : 1:17-cv-1047-ESH
                                                    :
              PROJECT VERITAS ACTION FUND,          : Pages 1 - 311
              et al.,                               :
                                                    :
                          Defendants.               :
                                                    :
              - - - - - - - - - - - - - - - - x



                     Videotaped Deposition of Robert Creamer
                                  Washington, D.C.
                              Tuesday, July 31, 2018


                                Magna Legal Services
                                    866-624-6221
                                   www.magnaLS.com
     Reported by:
     Misty Klapper, RPR, CRR, CMR
     Job No.: 413867
Case 1:17-cv-01047-ESH Document 72-10 Filed 06/17/19 Page 3 of 12


                                                                    Page 2
 1
 2
                                Tuesday, July 31, 2018

 3                                      9:12 a.m.

 4
 5
 6
 7   Videotaped Deposition of Robert Creamer, held at

 8   the offices of:

 9         VERDI & OGLETREE PLLC
           1325 G Street, N.W.

10         Suite 500
           Washington, D.C. 20005

11
12
13
14
15
16
17        Taken pursuant to notice, before Misty Klapper,

18        Registered Professional Reporter, Certified Realtime

19        Reporter, and Notary Public in and for the District

20        of Columbia.

21
22
Case 1:17-cv-01047-ESH Document 72-10 Filed 06/17/19 Page 4 of 12


                                                                    Page 71
 1                   THE WITNESS:    Fine.

 2                   VIDEO OPERATOR:     We are off the record

 3         at 10:23.

 4                           (Thereupon, a brief recess was taken.)

 5                   VIDEO OPERATOR:     We are now on the

 6         record.    It's 10:33 a.m.

 7                   MR. CALLI:    The court reporter has been

 8         working hard and has succeeded in having a

 9         monitor up and running, so it should be easier

10         for you and Mr. Creamer, Mr. Sandler --

11                   MR. SANDLER:    Okay.

12                   MR. CALLI:    -- to see the video clips

13         we're now playing.

14                   BY MR. CALLI:

15           Q.      When we ended you -- you had testified

16         generally, Mr. Creamer, about how you don't

17         need to be a rocket scientist to know you

18         shouldn't be disclosing future information

19         about a presidential campaign to somebody you

20         hardly know.

21                   Let's -- let's take a look at

22         PVA00013943.
Case 1:17-cv-01047-ESH Document 72-10 Filed 06/17/19 Page 5 of 12


                                                                    Page 72
 1                             (Thereupon, a video clip was played

 2                    but not transcribed.)

 3                    BY MR. CALLI:

 4            Q.      Okay.    That's you speaking and

 5          depicted, correct?

 6            A.      That's correct.

 7            Q.      And you're meeting with who you believe

 8          to be Charles Roth, III, correct?

 9            A.      Right.

10            Q.      Angela Brandt's uncle?

11            A.      Allegedly.

12            Q.      Sure.

13                    And this is the second time you've ever

14          met with him?

15            A.      Correct.

16            Q.      In that video you're telling him about

17          an act you're going to take the next day that

18          was coordinated with the Hillary campaign or

19          the DNC, correct?

20            A.      I don't think it was relating something

21          that was going to happen.        I think it relates

22          to something that did happen already.           I think
Case 1:17-cv-01047-ESH Document 72-10 Filed 06/17/19 Page 6 of 12


                                                                    Page 73
 1          it was a -- a statement of past action, if I'm

 2          not mistaken.

 3            Q.      Okay.    So the -- what your words say

 4          is -- because I know --

 5            A.      Yeah, I may -- I may be wrong, so read

 6          me the words.      Go ahead.

 7            Q.      Okay.    Because I want to make sure you

 8          understand --

 9            A.      Um-hmm (affirmative).

10            Q.      -- that your words are -- are -- are

11          not touched, this is raw unedited footage.

12            A.      Yeah, okay.     Go ahead.

13            Q.      Quote, attributable to Mr. Creamer on

14          the video, the Bate stamp of which I provided

15          to Mr. Sandler a few minutes ago.

16                    Quote, so anyway, tomorrow we start

17          this initiative on his tax returns.            So

18          tomorrow morning at Trump Tower I hope we can

19          arrange it to be so he goes down the escalator.

20          We will launch, quote, Donald Ducks, end quote,

21          a guy in a Donald Duck costume with a sign that

22          says, quote, Donald Ducks releasing his tax
Case 1:17-cv-01047-ESH Document 72-10 Filed 06/17/19 Page 7 of 12


                                                                    Page 74
 1          returns, end quote.

 2            A.       Yeah.   All right.     I stand corrected.

 3          That must have been relating to something we

 4          were about to do.

 5            Q.       About to do?

 6            A.       That's right.

 7            Q.       And as I asked you a moment ago, this

 8          video depicts your second meeting with Roth --

 9            A.       With Sandini.     Yeah, that's correct.

10            Q.      -- Sandini.

11                    (Cross talk.)

12                    THE WITNESS:      Correct, yeah.      That's

13          correct.

14                    Am I making a -- am I talking over him?

15          I'm sorry.     I'll try and do better.

16                    BY MR. CALLI:

17            Q.      You -- you gave an answer a moment ago

18          to me about if you tell your kid something,

19          right?    So how is a 20-year-old intern going to

20          learn this implied, imputed duty of

21          confidentiality you're creating out of whole

22          cloth if the example is the democratic hero is
Case 1:17-cv-01047-ESH Document 72-10 Filed 06/17/19 Page 8 of 12


                                                                    Page 92
 1          of babbling like the -- the -- the -- the --

 2          the inappropriate way you are, then there's --

 3          then it doesn't matter if he filmed it, right,

 4          because you're a professional with discretion

 5          like I am --

 6                    MR. SANDLER:      Objection.

 7                    BY MR. CALLI:

 8            Q.      -- right?

 9            A.      You can characterize it any way you

10          want, Mr. Calli.

11            Q.      Did you hear yourself say that you

12          intended to -- to have the duck at all the

13          Trump/Pence rallies in the foreseeable future,

14          that you just laid out --

15            A.      Um-hmm (affirmative).

16            Q.      -- not one day, but the entire plan to

17          a complete stranger, somebody you had known for

18          less than an hour total?

19            A.      Actually, it was the -- I believe this

20          was the second meeting, wasn't it?

21            Q.      Yes.

22            A.      Yeah.    No, I had dinner with him before
Case 1:17-cv-01047-ESH Document 72-10 Filed 06/17/19 Page 9 of 12


                                                                    Page 109
 1          surprise that he didn't have any giving history

 2          to elections.

 3                    But -- so there was nothing -- nothing

 4          beyond that, to -- to my knowledge, no.

 5            Q.      Ms. Jack wrote aside from his political

 6          giving, that she could locate no personal/work

 7          information on him.

 8            A.      Um-hmm (affirmative).

 9            Q.      When you read that, did you endeavor to

10          locate or engage a private investigator or

11          search firm to try to do background work on

12          this individual?

13            A.      No.

14            Q.      When you had the meeting in the bar on

15          August 17th 2016 that we're watching, did

16          Charles Roth owe you any duty of

17          confidentiality with regard to anything you

18          were telling him?

19            A.      He had no fiduciary responsibility to

20          me, if that's what you're asking.

21            Q.      That's not what I asked you.          I asked

22          you if he had any duty of confidentiality.
Case 1:17-cv-01047-ESH Document 72-10 Filed 06/17/19 Page 10 of 12


                                                                 Page 134
 1                    THE COURT REPORTER:       I'm sorry.

 2                    THE WITNESS:     I was not reflecting on

 3          the legal standing of the term spying, but on

 4          its definition, things you learn in middle

 5          school.

 6                    MR. CALLI:     This is PVA13951 at

 7          8 minutes and 40 seconds.

 8                             (Thereupon, a video clip was played

 9                    but not transcribed.)

10                    BY MR. CALLI:

11             Q.     You said you weren't drunk.         How

12          many -- previously you were drinking wine.               How

13          many glasses of wine had you had, do you know?

14             A.     I probably had two.       That's generally

15          my limit at events like that.

16             Q.     And then onto the -- what did -- what

17          did you say you were drinking there in the

18          glass that you toasted with?

19             A.     I -- I don't know.       Do you want to play

20          it again?

21             Q.     Yes, sir.

22                             (Thereupon, a video clip was played
Case 1:17-cv-01047-ESH Document 72-10 Filed 06/17/19 Page 11 of 12


                                                                 Page 135
 1                    but not transcribed.)

 2                    THE WITNESS:      Oh, it was Cognac.

 3                    BY MR. CALLI:

 4             Q.     You say amaretto.

 5             A.     It's amaretto?       Okay.

 6             Q.     Is that your -- is that your drink?

 7             A.     No, absolutely not.

 8             Q.     Why did you drink it that night?

 9             A.     I don't know.      I can't imagine why.

10                    MR. CALLI:      May I have a moment?

11                    BY MR. CALLI:

12             Q.     You previously talked about -- when

13          I -- I asked you a question if you ever asked

14          Ms. Brandt for an ID, your answer was

15          ultimately no, but you said there was a resume

16          and transcripts and these things.

17             A.     Um-hmm (affirmative).

18             Q.     But my question is a little more

19          specific:

20                    Before you agreed to hire her and

21          before her first day, you did not ask her for a

22          resume?
Case 1:17-cv-01047-ESH Document 72-10 Filed 06/17/19 Page 12 of 12


                                                                 Page 316
 1                                CERTIFICATE OF NOTARY

 2                    I, MISTY KLAPPER, the officer before

 3          whom the foregoing deposition was taken, do

 4          hereby certify that the witness whose testimony

 5          appears in the foregoing deposition was duly

 6          sworn by me; that the testimony of said witness

 7          was taken by me in shorthand and thereafter

 8          reduced to typewriting by me; that said

 9          deposition is a true record of the testimony

10          given by said witness; that I am neither

11          counsel for, related to, nor employed by any of

12          the parties to the action in which this

13          deposition was taken; and, further, that I am

14          not a relative or employee of any attorney or

15          counsel employed by the parties hereto, nor

16          financially or otherwise interested in the

17          outcome of this action.

18                                        _________________________

                                          Misty Klapper

19                                        Notary Public in and for

                                          the District of Columbia

20

21

22
